DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 11-27 and 29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tan et al. (US Pub. No. 2015/0249452 and Tan hereinafter)
Regarding claim 1, Tan discloses an apparatus [figs. 1-6] comprising: a power gate device [MPG] coupled to a gated power supply node [node at gated power supply] and an ungated power supply node [node at Un-gated power supply]; and a control circuitry [101 except 104] coupled to the power gate device, wherein the control circuitry is to turn on or off the power gate device with at least two bias voltages [voltages at Un-gated power supply/ground level and voltage above ground level, para. 29-30] that are applied separated in time to gradually turn on or off the power gate device, wherein each of the at least two bias voltages has a different voltage level between a power supply voltage level and a ground level [see para. 29-driver 104 operates with suppressed headroom between un-gated power supply and virtual ground node 105a which is a threshold voltage above ground.  For example, if the threshold voltage of MNd is 0.3V and un-gated power supply is 1.0V, then driver 104 is forced to operate with headroom of 0.7V (1.0V-0.3V).  By suppressing the headroom, the voltage swing of pgctrl_b is between threshold voltage of MNd and un-gated power supply.  For example, the voltage swing of pgctrl_b is 0.7V (relative to 0V) instead of 1.0V, para. 29-30 and fig. 3B-3C], wherein the control circuitry is coupled to the power gate device via a driver [101 coupled to gate MPG via 104], wherein a high-power supply node of the driver [the high power of the driver is connected with Un-gated power supply, see fig. 1] is coupled to the ungated power supply node, and wherein a low-power supply node of the driver is to receive one of the least two bias voltages [ground level /voltage above ground level, see para. 29-30 and fig. 1].
Regarding claim 2, Tan discloses [see fig. 4], wherein the power gate device comprises a plurality of devices grouped as slices.
Regarding claim 3, Tan discloses [see fig 4], wherein the control circuitry is to enable or disable at least two slices, from the plurality of slices, over time to gradually turn on or off the at least two slices [para. 36-41].
Regarding claim 5, Tan discloses [see fig. 1], wherein at least one device of the plurality comprises a single transistor [MPG1], and wherein the at least one device is coupled to the gated or ungated power supply nodes.
Regarding claim 6, Tan discloses [see fig. 1], wherein the at least two bias voltages include a first bias voltage and a second bias voltage [para. 29-30].

Regarding claim 8, Tan discloses [see fig. 1], wherein the first bias voltage is to produce lesser current through the power gate device than current produced by the second bias voltage [para. 36-41].
Regarding claim 11, Tan discloses [see figs. 1-3C], wherein the control circuitry comprises one or more multiplexers [202 and 203, fig. 2] which are operable to select one of the least two bias voltages [para. 25-41].
Regarding claim 20, Tan discloses [see figs. 1-3C and figs. 4-6], system comprising: a memory [1660, fig. 6]; a processor [1610, fig. 6] coupled to the memory, wherein the processor [400, fig. 4] includes: a first processor core [core 1, fig. 4]; and a second processor core [core 2, fig. 4], wherein the first processor core is to be powered by a first gated power supply node [gated power supply node for MPG in core 1, figs. 1 and 4] , and wherein the second processor core is to be powered by a second gated power supply node [gated power supply node for MPG in core 2, figs. 1 and 4], a first power gate circuitry coupled to the first gated power supply node [see fig. 1]; a second power gate circuitry coupled to the second gated power supply node [see fig. 1], wherein at least one of the first or second power gate circuitry comprises: a power gate device [MPG, fig. 1]; and a control circuitry [101, fig. 1] coupled to the power gate device, wherein the control circuitry is to turn on the power gate device with at least two bias voltages [voltages at Un-gated power supply/ground level and voltage above ground level , para. 29-30] separated in time to gradually turn on the power gate device; and wherein each of the at least two bias voltages has a different voltage level between a power supply voltage level and a ground level [see para. 29-30], wherein the control circuitry applies the at least two bias voltages such driver 104 operates with suppressed headroom between un-gated power supply and virtual ground node 105a which is a threshold voltage above ground.  For example, if the threshold voltage of MNd is 0.3V and un-gated power supply is 1.0V, then driver 104 is forced to operate with headroom of 0.7V (1.0V-0.3V).  By suppressing the headroom, the voltage swing of pgctrl_b is between threshold voltage of MNd and un-gated power supply.  For example, the voltage swing of pgctrl_b is 0.7V (relative to 0V) instead of 1.0V, para. 29-30 and fig. 3B-3C], wherein the control circuitry is coupled to the power gate device via a driver [104, fig. 1], wherein the driver has a high-supply node which is coupled to the ungated power supply node, and wherein a low power supply node of the driver is to receive the least two bias voltages [ground level and voltage above ground level , para. 29-30];  and a wireless interface [1670, fig. 6] to allow the processor to communicate with another device [para. 42-63].
Regarding claim 21, Tan discloses [see figs. 1-3C and 4-6], wherein the power gate device comprises a plurality of devices grouped as slices [fig.3, MPG1-N, e.g. power gate MPG1 is controlled by driver 1011, power gate MPG2 is controlled by driver 1012].
Regarding claim 22, Tan discloses [see figs. 1-3C and 4-6], wherein the control circuitry is to enable or disable at least two slices, from the plurality of slices, over time to gradually turn on or off the at least two slices [para. 25-41].
Regarding claim 23, Tan discloses an apparatus [see figs. 1-6] comprising: a plurality of power gate devices [MPG, see figs. 1 and 4] coupled to a gated power supply node [Gated power supply node, fig. 1] and an ungated power supply node [Un-gated power supply node, fig. 1]; and a plurality of drivers [101, see figs. 1 and 4] coupled to the plurality of power gate devices such that an individual driver is to turn on or off an individual power gate device, wherein the driver 104 operates with suppressed headroom between un-gated power supply and virtual ground node 105a which is a threshold voltage above ground.  For example, if the threshold voltage of MNd is 0.3V and un-gated power supply is 1.0V, then driver 104 is forced to operate with headroom of 0.7V (1.0V-0.3V).  By suppressing the headroom, the voltage swing of pgctrl_b is between threshold voltage of MNd and un-gated power supply.  For example, the voltage swing of pgctrl_b is 0.7V (relative to 0V) instead of 1.0V. para. 29-30 and fig. 3B-3C].
Regarding claim 24, Tan discloses comprises a level-shifter [102, fig. 1] to generate a control signal [output of 102, fig. 1], which is received by the individual driver.  
Regarding claim 25, Tan discloses wherein the individual driver comprises a pull-up [MPkr, fig. 1] device coupled to the ungated power supply node, wherein the pull-up device is to receive the control signal.  
Regarding claim 26, Tan discloses wherein the individual driver comprises a pull-down [MNkr/MNd/MN1, fig, 1] device coupled in series with a p-type device [MPkr, fig. 1], wherein the pull-down device has a source terminal which is to receive the at least two bias voltages that are applied separated in time to gradually turn on the individual power gate circuitry [para.15, 25-41, 68] wherein the source terminal is the low power supply node.

Regarding claim 29, Tan discloses an apparatus [fig. 1] comprising: a power gate [MPG] coupled to an ungated power supply rail [Un-gated power supply] and a gated power supply rail [gated power supply], wherein the gated power supply rail is coupled to a load [103]; and a driver [104] to drive the power gate, wherein the driver is powered by power supply from the ungated power supply rail, wherein the driver includes a low power supply rail [104 low power supply rail connected to 105] which is to receive bias voltages of different voltage levels [ground level/above ground level; para. 28-30], wherein the output of the driver swings between a voltage on the ungated power supply rail [voltage at the Un-gated power supply] and voltage on the low power supply rail.
Regarding claim 30, Tan discloses an apparatus wherein the bias voltages are separated in time and cause the driver to gradually turn on or off the power gate [para. 36-41]. 
Regarding claim 31, Tan discloses an apparatus [see fig. 2] comprises one or more multiplexers [202 and 203, para. 33] to selectively provide bias voltages to the low power supply rail of the driver to adjust voltage swing of the output of the driver.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Takayanagi et al. (US 2013/0106494 and Takayanagi hereinafter)
Regarding claim 4, Tan teaches all the features with respect to claim 2 as outlined above. Tan does not explicitly disclose wherein at least one device of the plurality comprises at least two transistors coupled in series such that their respective gate terminals are coupled together, and wherein the at least one device is coupled to the gated or ungated power supply nodes.
Takayanagi discloses as shown in fig. 3 a power gated block with at least two transistors [21] coupled in series such that their respective gate terminals are coupled together, and wherein the at least one device is coupled to the gated or ungated power supply nodes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the transistor [MPG1, fig. 3A] of Tan by incorporating the plurality of transistors coupled in series as thought in Takayanagi in order to provide supply power to the transistor.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Lerdworatawee et al. (US 2016/0254746 and Lerdworatawee hereinafter)
Regarding claim 9, Tan teaches all the features with respect to claim 1 as outlined above. Tan does not discloses a finite state machine to control the driver.
Lerdworatawee discloses [fig. 3] wherein a finite state machine [304] to generate the switch control signals by providing inputs to the control a driver [310-314]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the .
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. in view of Qian et al. (US 20200258554 and Qian hereinafter)
Regarding claim 12, Tan discloses an apparatus [see figs. 1-3C] comprising: a power gate circuitry [MPG, fig. 1] coupled to an ungated power supply node [Un-gated power supply, fig. 1]; a driver [104, fig. 1] coupled to the power gate circuitry and the ungated power supply node; and a logic [301, fig. 3A] to generate a signal [output signal to 104] to control the driver, wherein the driver comprises: a pull-up device [MPkr, fig. 1] coupled to the ungated power supply node, wherein the pull-up device is to receive the control signal; and a pull-down device [MNkr, MNd and MN1, fig. 1] coupled in series with the p-type device [MPkr, fig. 1], wherein the pull-down device has a source terminal which is to receive at least two bias voltages that are applied separated in time to gradually turn on the power gate circuitry [slightly above ground level, para.15, 25-41, 68],  and wherein each of the at least two bias voltages has a different voltage level between a power supply voltage level and a ground level [e.g. bias voltage [pgctrl_br] as shown in fig. 3B has a different voltage levels with threshold Vth between power supply voltage level and a ground level], wherein the at least two bias voltages such that a near constant current [near constant current, fig. 3B] flows through the power gate device during application of each of the at least two bias voltages to the power gate device, wherein the at least two bias voltages are non-zero voltages. Tan further discloses a shift register [301] coupled to the logic [see fig. 3A], wherein the shift register to generate a control signal [output of 101, fig. 1] which is received by the driver. Tan does not disclose a level-shifter coupled to the logic, wherein the level-shifter is to level-shift the signal to generate a control signal which is received by the driver.

Regarding claim 13, Tan in view of Qian discloses [see figs. 1-3C], wherein the pull-up device includes one of a: p-type device, n-type device, or a combination of both, and wherein the pull-down device includes one of: p-type device, n-type device, or a combination of both.
Regarding claim 14, Tan in view of Qian discloses [see figs. 1-3C], wherein the at least two bias voltages include a first bias voltage and a second bias voltage [para. 36-41].
Regarding claim 15, Tan in view of Qian discloses [see figs. 1-3C], wherein the first bias voltage is higher than the second bias voltage or wherein the first bias voltage is to produce lesser current through the power gate device than current produced by the second bias voltage [para. 36-41].
Regarding claim 16, Tan in view of Qian discloses [see figs. 1-3C], wherein comprises one or more multiplexers [202 and 203, fig. 2] which are operable to select one of the least two bias voltages [para. 25-41].
Regarding claim 17, Tan in view of Qian discloses [see fig, 1], wherein the power gate circuitry comprises a plurality of devices grouped as slices [fig. 4].
Regarding claim 18, Tan in view of Qian discloses [see fig. 1], wherein the power gate circuitry is coupled to a gated power supply node [gated power supply, fig. 1].
Regarding claim 19, Tan in view of Qian discloses [see figs. 1-3C], wherein the gated power supply node is coupled to a load [103, fig. 1].
Response to Arguments
Applicant's arguments filed on 11/04/2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 12, 20, 23 and 29, in response to the applicant’s argument that the reference does not disclose wherein each of the at least two bias voltages have a different voltage level between a power supply voltage level and a ground level, wherein the control circuitry applies the at least two bias voltages such that a constant current flows through the power gate device during application of each of the at least two bias voltages to the power gate device, wherein the at least two bias voltages are non-zero voltages.
 However, Tan discloses wherein the control circuitry is to turn on or off the power gate device with at least two bias voltages [voltages at Un-gated power supply/ground level and voltage above ground level, para. 29-30] that are applied separated in time to gradually turn on or off the power gate device, wherein each of the at least two bias voltages has a different voltage level between a power supply voltage level and a ground level [see para. 29-30], wherein the control circuitry applies the at least two bias voltages such that a constant current flows through the power gate device during application of each of the at least two bias voltages to the power gate device, wherein the at least two bias voltages are non-zero voltages [driver 104 operates with suppressed headroom between un-gated power supply and virtual ground node 105a which is a threshold voltage above ground.  For example, if the threshold voltage of MNd is 0.3V and un-gated power supply is 1.0V, then driver 104 is forced to operate with headroom of 0.7V (1.0V-0.3V).  By suppressing the headroom, the voltage swing of pgctrl_b is between threshold voltage of MNd and un-gated power supply.  For example, the voltage swing of pgctrl_b is 0.7V (relative to 0V) instead of 1.0V, para. 29-30 and fig. 3B-3C
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 28 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/METASEBIA T RETEBO/            Primary Examiner, Art Unit 2842